Certiorari to Oakland.
To compel respondent to set aside an order refusing to appoint commissioners to determine the necessity of a public drain, and to appoint such commissioners.
The circuit judge refused the writ. Affirmed December 3, 1895, with costs.
Commissioners were appointed under a petition filed in March, 1894, who reported against the laying out of a drain,, two of the commissioners signing said report, and one reporting in favor of the location of the drain. In January, 1895, relator again petitioned for new special commissioners, on account of the disagreement of the former ones.
Held, that the determination by the majority of the commissioners against the drain is conclusive.